UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1792



THELMA V. ALLEN, Widow of Thomas G. Allen,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(94-676-BLA)


Submitted:   October 10, 1997          Decided:     November 12, 1997


Before MURNAGHAN and ERVIN, Circuit Judges and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thelma V. Allen, Petitioner Pro Se. Cathryn Celeste Helm, Christian
P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Allen v.
Director, Office of Workers' Compensation Programs, BRB No. 94-676-

BLA, (B.R.B. July 26, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2